DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakairi et al. (US 20150354629) in view of Maffucci et al. (DE 102017208997).
Regarding Claim 11, Sakairi et al. discloses a suspension thrust bearing device comprising: a lower support cap (3), an upper bearing cap (2), and at least one bearing (5) arranged between the caps, the upper bearing cap comprising an outer skirt (see 24, 26) radially surrounding (see fig. 1) the lower support cap, wherein the lower support cap comprises at least one annular deflector flange (54) extending towards (see figs. 1 and 3) the outer skirt of the upper bearing cap while remaining radially spaced apart from the outer skirt, the deflector flange having a lower inclined surface (see 55) extending obliquely downwards.
However, Sakairi et al. does not disclose that the outer skirt has a uniform thickness, and instead discloses that the shape and thickness of the outer skirt (see fig. 3) contours with the lower support cap and annular deflector flange. 
Maffucci et al. teaches a suspension thrust bearing device comprising: a lower support cap (4), an upper bearing cap (3), and at least one bearing (5) arranged between the caps, the upper bearing cap comprising an axially extending (see fig. 2) outer skirt (32b) radially surrounding (see fig. 2) the lower support cap, the outer skirt having a uniform thickness (see fig. 2), wherein the lower support cap comprises an annular deflector flange (36) extending towards (see fig. 2) the outer skirt of the upper bearing cap. Therefore, it is well known in the art to provide an upper bearing cap of a suspension thrust bearing device with an outer skirt having a uniform thickness to radially surround a lower support cap comprising an annular deflector flange.
As such, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the shape of the outer skirt of Sakairi et al. in view of the teachings of Maffucci et al. to extend axially while maintaining a uniform thickness in order to radially surround the lower support cap, as by doing so, the outer skirt would maintain a radial blockage from pollution (Machine translation of Maffucci et al.; Par [0053], lines 471-473) while also providing a simpler outer skirt shape, reducing material costs and production time during the manufacturing process of the suspension thrust bearing device.

Regarding Claim 12, Sakairi et al., as modified, discloses the device, herein the lower inclined surface (Sakairi et al.; see 55) of the deflector flange (54) forms an angle (see figs. 1 and 3) with an axis (see, for example, O) of the device comprised (see fig. 1) between 45 and 65 degrees.
Alternatively, while it is clear from the drawings that the angle of the lower surface of the deflector flange of Sakairi et al. is comprised between 45 and 65 degrees, there is no explicit statement that the angle is exactly between 45 and 65 degrees.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the angle of the lower surface of the deflector flange of Sakairi et al., as modified, such that the angle was comprised between 45 and 65 degrees, as by doing so, the incline formed by the angle of the lower surface of the deflector flange would create a better fitment with the outer skirt, as modified above (see Sakairi et al.; 24, and of Maffucci et al.; 32b ), further preventing the ingress of dust and the like onto the sliding portions between the upper and lower caps (Par [0063]).

Regarding Claim 13, Sakairi et al., as modified, discloses the device, wherein the lower support cap (Sakairi et al.; 3) comprises a radial portion (see 33) in contact (see figs. 1 and 3) with a lower ring (see 77) of the bearing (5), the deflector flange (54) extending outwards (see figs. 1 and 3) from the radial portion.

Regarding Claim 14, Sakairi et al., as modified, discloses the device, wherein the lower support cap (Sakairi et al.; 3) further comprises a radial protrusion (52) extending radially outwards (see figs. 1 and 3) from the radial portion (see 33) and having a lower surface (see 52) that extends radially outwards (see figs. 1 and 3) from a lower surface of the radial portion delimiting a bearing surface for a suspension spring (Par [0055]), an annular groove (see figs. 1, 3, and 8) being formed axially between the radial protrusion (52) and the deflector flange (54) and opening in a radial direction outwards.

Regarding Claim 16, Sakairi et al., as modified, discloses the device, wherein the lower support cap (Sakairi et al.; 3) further comprises an annular rib (47) extending axially towards (see figs. 1 and 3) a radial portion (see 8) of the upper bearing cap (2) while remaining axially spaced apart (see figs. 1 and 3) from the radial portion.

Regarding Claim 17, Sakairi et al., as modified, discloses the device, wherein the lower support cap (Sakairi et al.; 3) comprises a radial portion (see 33) in contact (see figs. 1 and 3) with a lower ring (see 77 and/or 82) of the bearing (5), the deflector flange (54) extending outwards (see figs. 1 and 3) from the radial portion, and wherein the annular rib (47) extends from (see figs. 1 and 3) the radial portion of the lower support cap and projects axially upwards (see figs. 1 and 3), or is flush, with respect to a free upper end (see 77 and/or 82) of the lower ring of the bearing.

Regarding Claim 18, Sakairi et al., as modified, discloses the device, wherein the upper bearing cap (Sakairi et al.; 2) further comprises an annular rib (21) extending axially towards (see figs. 1 and 3; the rib extending, from the lower surface of the upper cap, axially downwards, i.e., towards the deflector flange, which is downwards from the lower surface of the upper cap, and therefore, also, at least a portion of the rib) an upper surface of the deflector flange (54) of the lower support cap (3) while remaining axially spaced apart (see figs. 1 and 3) from the deflector flange.

Regarding Claim 19, Sakairi et al., as modified, discloses the device, wherein the lower support cap (Sakairi et al.; 3) further comprises an annular rib (47) extending axially towards (see figs. 1 and 3) a radial portion (see 33) of the upper bearing cap (2) while remaining axially spaced apart (see figs. 1 and 3) from the radial portion, and wherein the annular rib (21) of the upper bearing cap radially surrounds (see fig. 1) the annular rib of the lower support cap.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakairi et al. (US 20150354629) in view of Maffucci et al. (DE 102017208997) as applied to claims 11-14 and 16-19 above, and further in view of Lepine et al. (US 20170261032).
Regarding Claim 15, Sakairi et al., as modified, discloses the device, comprising the radial protrusion (Sakairi et al.; 52) of the lower support cap (3), but does not disclose that the radial protrusion of the lower support cap has an upper inclined surface extending obliquely downwards.
Lepine et al. teaches a suspension thrust bearing device comprising an upper and lower support cap (3, 4), a bearing (5) arranged between the caps, and a radial protrusion (85) extending radially outwards from a radial portion (46, 80) and having a lower surface (see 85) that extends radially outwards (see fig. 1) from a lower surface of the radial portion delimiting a bearing surface for a suspension spring (2), wherein the radial protrusion of the lower support cap has an upper inclined surface (see fig. 1; the upper surface extended downwards and outwards from the center of the device) extending obliquely downwards.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the radial protrusion of the lower support cap of Sakairi et al., as modified, in view of the teachings of Lepine et al., such that the upper surface of the radial protrusion was inclined and extended obliquely downwards, as by doing so, the radial protrusion would be shaped so as to form a sealing deflector (Lepine et al.; Par [0080]) that would better prevent the ingress of dust and the like between the upper and lower caps.

Regarding Claim 20, Sakairi et al., as modified, discloses the device, wherein the upper bearing cap (Sakairi et al.; 2) comprises an inner skirt (10).
However, Sakairi et al., as modified, does not disclose that the inner skirt comprises a plurality of hooks able to interfere diametrically with hooks provided on the lower support cap.
Lepine et al. teaches a suspension thrust bearing device comprising an upper and lower support cap (3, 4), a bearing (5) arranged between the caps, and an inner skirt (31) disposed on the upper support cap comprising a plurality of hooks (34) able to interfere (Par [0060]) diametrically with hooks (44) provided on the lower support cap.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the upper and lower caps of Sakairi et al., as modified, in view of the teachings of Lepine et al., such that the inner skirt of the upper bearing cap comprised a plurality of hooks able to interfere with hooks provided on the lower support cap, as by doing so, the hooks would guarantee axial retention of the upper cap with the lower cap between which the rolling bearing is clamped (Lepine et al.; Par [0060]).

Allowable Subject Matter
Claims 1-10 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616